Citation Nr: 1517575	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for insomnia, to include as secondary to PTSD.

3.  Entitlement to an acquired psychiatric disorder other than PTSD, to include anxiety not otherwise specified, depressive disorder not otherwise specified, and cannabis dependence, to include as secondary to PTSD and insomnia.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2014, the Board reopened the claim of entitlement to service connection for PTSD and denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In December 2014, the Court granted an order for a joint motion for partial vacatur and remand.

In March 2015, the Veteran's counsel submitted additional VA and Vet Center treatment records and waived agency of original jurisdiction (AOJ) consideration of such evidence.

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the medical evidence showing insomnia related to PTSD and the grant of service connection for PTSD, the Board will consider a new theory of entitlement for insomnia - secondary to PTSD.  Due to the grants of service connection for PTSD and insomnia, the Board will consider a secondary-service-connection theory of entitlement for the remaining acquired psychiatric disorders.

The Board's review includes the paper and electronic records.

The issue of entitlement to an acquired psychiatric disorder other than PTSD, to include anxiety not otherwise specified, depressive disorder not otherwise specified, and cannabis dependence, to include as secondary to PTSD and insomnia, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has PTSD as a result of his military service.

2.  The weight of evidence shows that the Veteran's insomnia is caused by his PTSD.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, service connection is warranted for PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2014).

2.  Insomnia was caused by the now-service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

      PTSD

There is conflicting medical evidence on whether the Veteran has PTSD.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

An October 2010 VA examiner did not diagnose PTSD.  The examiner stated that PTSD was not diagnosed because the Veteran's documented mental health history and the results of objective testing do not conform to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) (DSM-IV) in the context of external incentives.  The appellant produced a Trauma Symptom Inventory that suggests problems with being anxious but his other symptoms appear to be within normal limits.  On the Personality Assessment Inventory, he produced an invalid profile because he appeared to overreport or magnify problems.  The examiner noted that testing would have suggested that he was experiencing symptoms so severe that he would have been hospitalized.  The examiner noted, however, that during the clinical interview he did not report this level of symptomatology at all and that therefore he at least grossly magnified the symptoms.  The examiner explained that during the clinical interview, the claimant did not report a consistent symptom pattern that met the full criteria under the DSM-IV.  The examiner opined that although it is recognized that the Veteran has recently been treated for PTSD, there is no evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid just because one receives treatment associated with it.  The examiner noted that she could not find evidence that the claimant had had objective testing performed in the clinic or at the PTSD center.

March 2012 VA treatment records show that the Veteran took the PTSD Checklist - Military Version (PCL-M) to assess the severity of his PTSD symptoms.  The resulting total score for the PCL-M was 73 and that his responses indicated combat-related trauma stresses.  It was noted that the mean total on the PCL-M for combat veterans is 60 with a standard deviation of 14.14.  The appellant also took the Trauma Symptom Inventory, and his responses to the items on this instrument yielded a valid profile and indicated a diagnosis of PTSD.  Combat-related PTSD was diagnosed.

A December 2012 VA examiner did not diagnose PTSD.  The examiner noted that she reviewed the CPRS medical records and that results of objective testing with Trauma Symptoms Inventory are invalid due to over-endorsement of symptoms.  The examiner indicated that the Veteran does not meet the DSM-IV-TR diagnostic criteria for the diagnosis of PTSD based on the objective test results and diagnostic clinical interview and that there is no objective evidence or data to support the diagnosis of PTSD at this time.  The examiner noted that the claimant did not endorse any symptoms of anxiety or report any trauma associated with his military deployment.  In her analysis, the examiner reiterated that results of objective testing for PTSD during this evaluation were invalid and indicated that the appellant over-endorsed symptoms.  The examiner added that the Veteran endorsed different symptoms at this examination than at the October 2010 one and that the symptoms he endorses are not sufficient to meet the diagnostic criteria for the diagnosis of PTSD.  The examiner indicated that the bases of her opinion were the following: an extensive review of the claims file and CPRS mental health records, objective testing from this examination, subjective reported levels of symptoms, DSM-IV diagnostic criteria, diagnostic clinical interview, and her training and experience.

The Board notes that the only objective testing the December 2012 examiner explicitly noted was a Trauma Symptoms Inventory in the CPRS mental health records.  Thus, there is no indication that any objective testing was conducted during the examination.  Hence, it appears that the examiner interpreted prior Trauma Symptoms Inventory testing.  As for the Trauma Symptoms Inventory testing the examiner interpreted, the one done at the October 2010 VA examination showed problems with being anxious and the Personality Assessment Inventory revealed an invalid profile suggesting that the Veteran greatly overreported or magnified problems.  Therefore, it appears that the examiner relied on the October 2010 Trauma Symptoms Inventory rather than the more recent March 2012 testing, which yielded a valid profile and indicated a diagnosis of PTSD.  The examiner's opinion was in no small part based on the results of the unfavorable Trauma Symptoms Inventory.  Since the examiner apparently did not address the more recent favorable Trauma Symptoms Inventory and instead relied solely on the older unfavorable Trauma Symptoms Inventory, her opinion regarding the existence of PTSD is of limited probative value.
 
VA and Vet Center treatment records, to include records dated after December 2012, are replete with diagnoses of PTSD.  In addition, a private psychologist diagnosed PTSD in an October 2011 statement.

Given that the resulting total score for the March 2012 PCL-M was 73 and was within the standard deviation of 14.14 of the mean total score of 60, and given that the March 2012 Trauma Symptom Inventory yielded a valid profile and indicated a diagnosis of PTSD, the Board finds that the evidence is in equipoise as to whether the Veteran has PTSD.

The Veteran served in the Republic of Vietnam.  The March 2012 VA treatment records reveal that he reported his stressors as being exposed to close mortar fire and situated at a base that received heavy incoming enemy fire.  Combat-related PTSD was diagnosed.  A VA psychologist confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  There is no clear and convincing evidence to the contrary showing that the stressors did not occur.  The claimed stressors are consistent with the places, types, and circumstances of his service.  Therefore, the appellant's lay testimony alone establishes the occurrence of the claimed in-service stressors.  Accordingly, service connection for PTSD is warranted.

      Insomnia

VA treatment records reflect a diagnosis of insomnia due to PTSD.  In light of the grant of service connection for PTSD, service connection for insomnia as secondary to PTSD by way of causation is warranted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for insomnia as secondary to the now-service-connected PTSD by way of causation is granted.


REMAND

As for the remaining acquired psychiatric disorders, a VA examination is necessary to determine whether the ones except for cannabis dependence are related to active service.  A VA examination is also warranted to ascertain whether any of the remaining acquired psychiatric disorders, to include cannabis dependence, are secondary to the now-service-connected PTSD and insomnia.

The AOJ should obtain any additional records from the Biloxi VA Medical Center from April 2014 to the present and from the Biloxi Vet Center from October 2014 to the present.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for his psychiatric disorders and obtain any identified records.  Regardless of the claimant's response, obtain any additional records from the Biloxi VA Medical Center from April 2014 to the present and from the Biloxi Vet Center from October 2014 to the present.

3.  Thereafter, schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  Anxiety disorder other than PTSD

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any anxiety disorder other than PTSD that the Veteran has or has had since he filed his claim in September 2010 is related to active service, to include in-service stressors in Vietnam.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any anxiety disorder other than PTSD the Veteran has or has had since he filed his claim in September 2010 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by PTSD or insomnia.

(3)  If the examiner finds that any anxiety disorder other than PTSD the Veteran has or had had at any time since he filed his claim in September 2010 is aggravated by PTSD or insomnia, then he/she should quantify the degree of aggravation.  

(4)  If an anxiety disorder other than PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the assessment of an anxiety disorder not otherwise specified made in the VA treatment records and by Dr. F. in an October 2011 statement.

(b)  Depressive disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any depressive disorder that the Veteran has or has had since he filed his claim in September 2010 is related to active service, to include in-service stressors in Vietnam.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any depressive disorder the Veteran has or has had since he filed his claim in September 2010 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by PTSD or insomnia.

(3)  If the examiner finds that any depressive disorder the Veteran has or had had at any time since he filed his claim in September 2010 is aggravated by PTSD or insomnia, then he/she should quantify the degree of aggravation.  

(4)  If a depressive disorder is not diagnosed, the examiner should reconcile the current diagnosis with the assessment of a depressive disorder not otherwise specified made by Dr. F. in an October 2011 statement.

(c)  Any other current acquired psychiatric   disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other current acquired psychiatric disorder that the Veteran has or has had since he filed his claim in September 2010 is related to active service, to include in-service stressors in Vietnam.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other current acquired psychiatric disorder the Veteran has or has had since he filed his claim in September 2010 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by PTSD or insomnia.

(3)  If the examiner finds that any other current acquired psychiatric the Veteran has or had had at any time since he filed his claim in September 2010 is aggravated by PTSD or insomnia, then he/she should quantify the degree of aggravation.  

(d)  Cannabis substance-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any cannabis substance-related disorder the Veteran has or has had since he filed his claim in September 2010 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by PTSD or insomnia.

(2)  If the examiner finds that any cannabis substance-related disorder the Veteran has or had had at any time since he filed his claim in September 2010 is aggravated by PTSD or insomnia, then he/she should quantify the degree of aggravation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issue on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


